McCALEB, Justice
(concurring).
I am in accord with the conclusion of the majority but for a different reason than that announced in the opinion. It appears to me that, when Mr. Olivier failed to contest the abandonment suit brought by his former wife in 1952 and suffered judgment to go against him by default, he forfeited the right to deny her claim that she was without fault as it had already been judicially recognized that he was solely at fault. Therefore, it matters not whether her previous conduct was the underlying cause .of the separation.
For this reason, I concur in the decree.